DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 2-4, 7-9, 13-16, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lamey et al. U.S. Patent Application Publication 2011/0102077 A1 (the ‘077 reference).
The reference discloses in Figs. 6, 7 and related text a transistor device as claimed.
Referring to claim 2, the ‘077 reference discloses a transistor device, comprising: 
a unit cell transistor (para [23] (paragraph(s) [0023])) comprising a gate contact (381, para [17]) and a drain contact (382, para [17]) extending in a first direction (vertical direction in Fig. 7); 
a first electrically conductive element (321, para [18]) electrically connected to the gate contact (381); 
a second electrically conductive element (291, para [18]) electrically connected to the drain contact (382); and 
an isolation material (42 and a not-labeled conductor, wherein the not-labeled conductor is physically and electrically connected to inductive interposer 42 and physically and electrically connected to interposer connection Z101 and Z102) (the not-labeled conductor component) extending on the unit cell transistor in a second direction (horizontal direction in Fig. 7) that crosses the first direction (vertical direction), wherein the isolation material (said 42 and not-labeled conductor) is configured to reduce a coupling between the first electrically conductive element (321) and the second electrically conductive element (291) (para [37], particularly “…inductive interposer 42 will also provide electric field shielding between drain 28 and/or drain conductor 29 and/or drain bus 382 and gate bus 381 and/or gate 32, thereby inherently also reducing undesirable drain-to-gate capacitive coupling and feedback”).
Referring to claim 3, the reference further discloses that the isolation material (the component 42 and/or said 42/not-labeled conductor isolation material) is physically between the first electrically conductive element (321) and the second electrically conductive element (291) in the first direction. 
Referring to claim 4, the reference further discloses that the isolation material is electrically connected to a reference signal (para [22]). 
Referring to claim 7, the reference further discloses that the isolation material (the component 42 and/or said 42/not-labeled conductor isolation material) is a magnetic isolation material, a dielectric isolation material, and/or a conductive isolation material (para [32]) that is physically separated from the first electrically conductive element (321) and the second electrically conductive element (291). 
Referring to claim 8, the reference further discloses that the isolation material (the component 42 and/or said 42/not-labeled conductor isolation material) comprises a plurality of vertical segments (42). 
Referring to claim 9 and using the same reference characters, interpretations, and citations as detailed above for claim 2 where applicable, the reference discloses a transistor device, comprising: 
a plurality of unit cell transistors, each comprising a gate contact (gate bus 381 or gate 32, para [17]) and a drain contact (382) extending in a first direction (vertical direction in Fig. 7), respective ones of the plurality of unit cells transistors spaced apart along a second direction (horizontal direction in Fig. 7) that crosses the first direction; and
an isolation material (42 and a not-labeled conductor, wherein the not-labeled conductor is physically and electrically connected to inductive interposer 42 and physically and electrically connected to interposer connection Z101 and Z102) (the not-labeled conductor component) extending in the second direction above the plurality of unit cell transistors, the isolation material electrically connected to a reference signal (para [22] : “…a DC connection may be desirable, for example, to also facilitate electric field and stray capacitance control.”)
Referring to claim 13, the reference further discloses:
a first electrically conductive element (321, para [18]) electrically connected to a first gate contact (381 or 32) of the gate contacts of the plurality of unit cell transistors; and 
a second electrically conductive element (291, para [18]) electrically connected to a first drain contact (382) of the drain contacts of the plurality of unit cell transistors, 
wherein the isolation material (the component 42 and/or said 42/not-labeled conductor isolation material) extends between the first electrically conductive element (321) and the second electrically conductive element (291). 
Referring to claim 14, the reference further discloses that the reference signal is ground (para [22]: “…DC connection…”, para [2]: “…a grounded metal shield…”). 
Referring to claim 15, the reference further discloses a gate runner (gate interconnection 351, para [18]) that is electrically connected to and extends above a first gate contact (32) of the gate contacts, wherein the isolation material (42) extends above the gate runner (351) (see both Figs. 6 and 7). 
Referring to claim 16 and using the same reference characters, interpretations, and citations as detailed above for claims 2 and 9 where applicable, the reference discloses a transistor device, comprising: 
a first gate-side element (gate 32, gate contact 381 or gate connection 321, para [17], [18]) and a second drain-side element (drain contact 382 or drain connection 291) electrically connected to one of a plurality of unit cell transistors of a semiconductor structure; and 
an isolation material (42 or a not-labeled conductor, wherein the not-labeled conductor is physically and electrically connected to inductive interposer 42 and physically and electrically connected to interposer connection Z101 and Z102) (the component 42 or said 42/not-labeled conductor isolation material) extending on the plurality of unit cell transistors and physically between the first gate-side element (32 or 381, or 321) and the second drain-side element (382 or 291), wherein the isolation material (said 42 and not-labeled conductor) is configured to reduce a coupling between the first gate-side element and the second drain-side element (para [37]).
Referring to claim 20, the reference further discloses that the isolation material (42 and said not-labeled conductor) is a magnetic isolation material, a dielectric isolation material, and/or a conductive isolation material (para [32]) that is physically separated from the first gate-side element (32, 381 or 321) and the second drain-side element (382 or 291). 
Referring to claim 21, the reference further discloses that the isolation material (said not-labeled conductor isolation material) is positioned farther from the semiconductor structure than are gate contacts (341, see Fig. 7, para [16], [18]) of the plurality of unit cell transistors.

Allowable Subject Matter
3.	Claims 5, 6, 10-12 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a transistor device with all exclusive limitations as recited in claims 5, 10, and 17, which may be characterized (claim 5) in that the unit cell transistor is a first unit cell transistor, the transistor device further comprising a second unit cell transistor and an isolation structure between the first unit cell transistor and the second unit cell transistor in the second direction, and in that the isolation material extends on and is electrically connected to the isolation structure, (claim 10) in an isolation structure between, in the second direction, a first unit cell transistor and a second unit cell transistor of the plurality of unit cell transistors, and in that the isolation material extends on and is electrically connected to the isolation structure, and (claim 17) in that the plurality of unit cell transistors extend in a first direction and are spaced apart from each other along a second direction, that the transistor device further comprises an isolation structure between, in the second direction, a first and a second group of the plurality of unit cell transistors, and in that the isolation material is electrically connected to the isolation structure.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


11-21-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818